Citation Nr: 0602361	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran's May 1979 separation examination indicates that 
the veteran had moderate hearing loss and a left eye distant 
vision defect at the time of his discharge from service.  The 
veteran's representative submitted medical treatise evidence 
which states that decreased hearing and diminution of visual 
acuity may be manifestations of multiple sclerosis.

Additional service medical records for the veteran are not of 
record.  In October 2001, the National Personnel Records 
Center indicated that there were no additional service 
medical records for the veteran on file.  The RO notified the 
veteran in November 2001, but the veteran indicated that he 
did not have access to the records.  

In his application for service connection, the veteran 
alleged that he began experiencing dizziness in 1984.  In a 
December 1995 examination at a VA medical center, the veteran 
stated that he had a two-year history of dizziness.  A VA 
physician in May 1996 noted that the veteran had experienced 
dizziness and left eye difficulty for at least four years.  

The veteran claimed that he was diagnosed as having multiple 
sclerosis in March 1986 at a VA medical center, but in May 
2003 that facility indicated that there were no treatment 
records for the veteran on file for that period.  The 
veteran's medical records show that he was diagnosed as 
having multiple sclerosis in November 1995 at a VA medical 
center.  Physicians treating the veteran during that period 
did not note a prior diagnosis of multiple sclerosis.  The 
veteran alleged that prior medical examiners had failed to 
identify the underlying etiology of his ongoing 
symptomatology.  

The Board finds that further evidentiary development is 
necessary to ensure compliance with VA's duty to assist.  The 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim, including making reasonable efforts 
to obtain relevant records.  See 38 U.S.C.A. § 5103A(a), (b).  
As part of this duty, VA must make as many requests as are 
necessary to obtain service medical records from federal 
departments or agencies, and should only cease efforts to 
obtain those records if it concludes that the records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159(c)(2).  In this case, the 
RO attempted to obtain the veteran's service medical records 
from the National Personnel Records Center, but did not 
request the records from the other potential sources.  
Therefore, further action is required to assist the veteran 
in obtaining relevant records.

The veteran's representative argued that the VCAA also 
required VA to obtain medical records related to the 
veteran's knee surgery.  Because a potential left knee 
disability is not relevant to the issue of service connection 
for multiple sclerosis, the Board finds that VA does not have 
a duty to assist in obtaining those records.

VA's duty to assist also includes a duty to order a medical 
examination of the veteran if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but otherwise indicates that the veteran 
has a disability or recurrent symptoms of a disability that 
may be associated with an in-service injury or disease.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been diagnosed as having multiple sclerosis and alleges 
that he experienced undiagnosed symptoms of the disease 
within the seven-year presumptive period.  He additionally 
claims that multiple sclerosis was first manifest in service, 
as evidenced by a noted loss of hearing and visual acuity in 
his separation examination.  Further development is required 
before VA can determine whether losses noted in the veteran's 
1979 separation examination were related to multiple 
sclerosis or whether multiple sclerosis is related to 
service.

Therefore, this matter is remanded for the following action:

1.  Request the veteran's service medical 
records from all potential holding 
facilities, including the veteran's naval 
reserve unit.  Associate all additional 
records obtained with the veteran's claims 
file.  Notify the veteran and his 
representative if the records cannot be 
located or obtained, and include a note to 
that effect in the veteran's claims 
folder.  

2.  Schedule the veteran for an 
examination to determine the nature and 
approximate date of onset of multiple 
sclerosis.  The examiner should review all 
pertinent medical records and obtain a 
history of the condition from the veteran.  
The examiner should determine whether the 
veteran's 1979 hearing loss and diminished 
visual acuity were related to multiple 
sclerosis.  The examiner should also 
ascertain whether the veteran exhibited 
symptoms of multiple sclerosis to a degree 
of 10 percent or more before July 1986.  
All opinions expressed must be supported 
by a complete rationale.

3.  Following any additional indicated 
development, review the case on the basis 
of the additional evidence.  If the 
benefit sought is not granted, furnish the 
veteran and his representative with a 
Supplemental Statement of the Case 
explaining the reasons and bases for 
denial, and afford them a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

